Citation Nr: 1703383	
Decision Date: 02/06/17    Archive Date: 02/15/17

DOCKET NO.  12-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an effective date earlier than March 19, 2009 for the award of a compensable rating for a low back disability, to include whether the September 2011 Substantive Appeal was timely.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1970 to September 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted entitlement to a compensable rating for a low back disability, from March 19, 2009.

The issue of whether there was clear and unmistakable error (CUE) in the December 1974 rating decision, which granted service connection for a low back disability and assigned a noncompensable rating from September 1974, has been raised in a March 2010 notice of disagreement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Veteran's March 2010 notice of disagreement, he raised the issue of clear and unmistakable error in the December 1974 rating decision that granted service connection for a low back disability and assigned a noncompensable rating.  While he did not specificially state there was "clear and umistakable error" in the December 1974 rating decision, he implied it by specifically stating that his initial rating for a low back disability had been wrongfully decided back in December 1974.  

The Board finds that it must defer consideration of the issue of entitlement to an effective date earlier than March 19, 2009 for the award of a compensable rating for a low back disability, to include whether the Veteran's September 2011 Substantive Appeal was timely, to allow the AOJ to consider the claim of CUE in the first instance, as such claims are inextricably intertwined.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) (Where the facts underlying separately claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); see also Harris v. Derwinski, 1 Vet. App. 180 (1991) (issues are inextricably intertwined if one claim could have significant impact on the other).  Specifically, if clear and unmistakable error is found in the December 1974 rating decision, which assigned a noncompensable rating for a low back disability, it would have a direct impact on the effective date assigned for the award of a compensable rating for tinnitus and make moot the question of whether the September 2011 Substantive Appeal was timely.  The Board points out that, if the CUE claim is denied, the RO must afford the veteran the opportunity to perfect an appeal as to that issue.

Accordingly, the case is REMANDED for the following action:

1. The appellate issue of entitlement to an earlier effective date for the award of a compensable rating for a low back disability is inextricably intertwined with the issue involving CUE that was referred to the AOJ in the Introduction.  Then, if not rendered moot, the AOJ must readjudicate the question of whether the September 2011 Substantive Appeal was timely.  

2. If the CUE claim is denied, the RO must inform the veteran and his representative of the decision and of the need to file to perfect a timely appeal if he wants to appeal the decision.  If a notice of disagreement is timely filed, the RO should address the matter in a supplemental statement of the case, and afford him and his representative an opportunity to timely file a substantive appeal.

3. If any benefits sought for which a timely appeal has been perfected remain denied, the Veteran and his representative must be provided with a supplemental statement of the case.  An appropriate time should be allowed for response.

The claims file must not be returned to the Board until the Veteran timely perfects an appeal of the CUE claim, or the time period for doing so expires, whichever occurs first.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




